In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
KRISTEN DE NUTO                    *
(aka Kristen De Nuto Sudacki) and, *
WILLIS J. DE NUTO, JR.             *               No. 17-104V
as Substituted Administrators      *               Special Master Christian J. Moran
of the Estate of ANDREA DE NUTO, *
(aka Andrea DeNuto), Deceased,     *
                                   *
                   Petitioners,    *               Filed: August 22, 2018
v.                                 *
                                   *               Stipulation; influenza (“flu”) vaccine;
SECRETARY OF HEALTH                *               Guillain Barré syndrome (“GBS”);
AND HUMAN SERVICES,                *               transverse myelitis (“TM”); death
                                   *
                   Respondent.     *
*********************

Kate Westad, Larkin Hoffman Daly & Lindgren Ltd., Minneapolis, MN, for
Petitioner;
Adriana Teitel United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On August 21, 2018, the parties filed a joint stipulation concerning the
petition for compensation filed for Andrea De Nuto on January 23, 2017. The
petition alleged that the influenza (“flu”) vaccine Ms. De Nuto received on October
18, 2014, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused her to suffer Guillain-Barré syndrome and/or transverse myelitis,
which ultimately led to her death. The petition further alleged that Ms. De Nuto
suffered the residual effects of this injury for more than six months. Petitioners

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
represent that there has been no prior award or settlement of a civil action for
damages on her behalf as a result of Ms. De Nuto’s injuries and death.

       Respondent denies that the influenza vaccine caused Ms. De Nuto to suffer
Guillain-Barré syndrome, transverse myelitis, any other injury, or that it led to her
death.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $345,000.00 in the form of a check payable to
       petitioners as Substituted Administrators of the Estate of Andrea De
       Nuto. This amount represents compensation for all damages that would
       be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-104V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2